Name: 2001/96/EC: Commission Decision of 18 January 2001 amending for the second time Decision 93/455/EEC approving certain contingency plans for the control of foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 120)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  trade policy;  European Union law
 Date Published: 2001-02-06

 Avis juridique important|32001D00962001/96/EC: Commission Decision of 18 January 2001 amending for the second time Decision 93/455/EEC approving certain contingency plans for the control of foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 120) Official Journal L 035 , 06/02/2001 P. 0052 - 0052Commission Decisionof 18 January 2001amending for the second time Decision 93/455/EEC approving certain contingency plans for the control of foot-and-mouth disease(notified under document number C(2001) 120)(Text with EEA relevance)(2001/96/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/423/EEC(1) of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat products from third countries, and in particular Article 5(4) thereof,Whereas:(1) By Decision 91/42/EEC(2) the Commission laid down criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease.(2) By Decision 93/455/EEC(3), as last amended by Decision 95/194/EC(4), the Commission approved certain contingency plans for the control of foot-and-mouth diesease.(3) After examination by Commission inspection missions of the national contingency plans for the control of foot-and-mouth disease of respectively Austria, Finland and Sweden these plans permit the desired objective to be attained and fulfil the criteria laid down in Decision 91/42/EEC.(4) It appears therefore appropriate to approve these plans by amending Decision 93/455/EEC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/455/EEC is hereby amended as follows:The words "Austria", "Finland" and "Sweden" are added to the list of Member States in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 January 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 13.8.1990, p. 13.(2) OJ L 23, 29.1.1991, p. 29.(3) OJ L 213, 24.8.1993, p. 20.(4) OJ L 124, 7.6.1995, p. 38.